

116 HR 3653 IH: Charity And Relief In Disarray And Distress Act
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3653IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. Gonzalez of Texas introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 1342 of title 31, United States Code (the Antideficiency Act), to define the term
			 voluntary services.
	
 1.Short titleThis Act may be cited as the Charity And Relief In Disarray And Distress Act or the CARIDAD Act. 2.Voluntary servicesSection 1342 of title 31, United States Code (the Antideficiency Act), is amended by adding at the end the following new sentence: As used in this section, the term voluntary services does not include the donation of goods..
		